 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    IN THE MATTER OF THE SEIZURE, BY                                CASE NO. MC21-047-RSL
      THE UNITED STATES POSTAL
11
      INSPECTION SERVICE, OF THE
12    PROPERTY LISTED IN
      ATTACHMENT A                                                    SECOND ORDER EXTENDING
13
                                                                      GOVERNING CAFRA DEADLINES
14                                                                    PURSUANT TO 18 U.S.C. § 983(a)(3)(A)
15
16
17
18
19
20          THIS MATTER comes before the Court on the Parties’ Second Stipulation and

21 Request the Court Extend Governing CAFRA Deadlines Pursuant to 18 U.S.C.
22 § 983(a)(3)(A). In light of the Parties’ agreement, pursuant to 18 U.S.C. § 983(a)(3)(A),
23 the Court ORDERS:
24
            1. The Civil Asset Forfeiture Reform Act (CAFRA) deadline governing the
25
                 administrative claims filed to the property listed in Attachment A, which the
26
                 Court previously extended to July 19, 2021, is HEREBY FURTHER
27
                 EXTENDED to October 17, 2021.
28

     Second Order Extending Governing CAFRA Deadlines - 1                              UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
 1
            IT IS SO ORDERED.
 2
 3
            DATED this 14th day of July, 2021.
 4
 5
 6
 7                                                       THE HON. ROBERT S. LASNIK
 8                                                       United States District Court Judge
 9
10
11
12
13 Presented by:
14
    /s Michelle Jensen
15 MICHELLE JENSEN
16 Assistant United States Attorney
   United States Attorney’s Office
17 700 Stewart Street, Suite 5220
18 Seattle, WA 98101
   (206) 553-2619
19 Michelle.Jensen@usdoj.gov
20 Counsel for the United States
21
22
23   /s Boris Petrenko
24 BORIS PETRENKO
   Petrenko Law Firm
25 700 112th Avenue NE, Suite 300
   Bellevue, Washington 98004
26 (425) 223-5637
27 boris@petrenkolaw.com
   Counsel for Claimants
28

     Second Order Extending Governing CAFRA Deadlines - 2                              UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
 1
 2
                                                  ATTACHMENT A
 3
 4
        1. $152,631 in U.S. Currency / 21-USP-000398
 5      2. $6,320 in U.S. Currency / 21-USP-000407
        3. $69,456 in U.S. Currency / 21-USP-000409
 6
        4. $158,201 in U.S. Currency / 21-USP-00414
 7      5. $94 in U.S. Currency / 21-USP-000416
        6. 13 USPS Money Orders Totaling $12,000 / 21-USP-000418
 8
        7. 33 USPS Money Orders Totaling $16,010 / 21-USP-000419
 9      8. 1 MoneyGram Money Order in the Amount of $800 / 21-USP-000420
        9. 5 Rouses Supermarket Money Orders Totaling $5,000 / 21-USP-000421
10
        10. 2 Fidelity Express Money Orders Totaling $990 / 21-USP-000422
11      11. 15 USPS Money Orders Totaling $14,500 / 21-USP-000423
        12. 13 Western Union Money Orders Totaling $11,900 / 21-USP-000424
12
        13. A Mossberg Shotgun, Serial No. AF0013955 / 21-USP-000425
13      14. A Century Arms Rifle, Serial No. RAS47061541 / 21-USP-000426
        15. A Marlin Rifle, Serial No. MM1949S3 / 21-USP-000427
14
        16. A Bushmaster Rifle, Serial No. SRD014365 / 21-USP-000428
15      17. A Glock Handgun, Serial No. ZFE208 / 21-USP-000429
        18. A Kimber Aegis Handgun, Serial No. PB0093892 / 21-USP-000430
16
        19. A Smith & Wesson Rifle, Serial No. TH03456 / 21-USP-000431
17      20. An FNH Rifle, Serial No. FN1221059 / 21-USP-000432
        21. A Glock Handgun, Serial No. BBVT020 / 21-USP-000433
18
        22. A Smith & Wesson Handgun, Serial No. NCZ9001 / 21-USP-000434
19      23. A Smith & Wesson Handgun, Serial No. KEZ7281 / 21-USP-000435
        24. A Smith & Wesson Handgun, Serial No. JET3934 / 21-USP-000436
20
        25. 1 La Nacional Money Order in the Amount of $1,000 / 21-USP-000447
21      26. $12,000 in U.S. Currency / 21-USP-000519
        27. 1 Cashier’s Check in the Amount of $80,000 / 21-USP-000520
22
        28. A 2016 Nissan Titan, VIN No 1N6BA1F47GN512502 / 21-USP-000523
23      29. A 2018 Mercedes GLS, VIN No. 4JGDF7FE0JB069056 / 21-USP-000524
        30. A 2020 Mercedes G-550, VIN No. W1NYC7HJ7LX363352 / 21-USP-000526
24
        31. 29 Pieces of Jewelry Valued at $14,450 / 21-USP-000533
25      32. Miscellaneous Jewelry Valued at $16,867 / 21-USP-000535
        33. Stainless Steel Rolex GMT Master II / 21-USP-000538
26
27
28

     Second Order Extending Governing CAFRA Deadlines - 3                              UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
